                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 3:98CR804-01
                                                   )
                Plaintiff,                         )   JUDGE JAMES G. CARR
                                                   )
         v.                                        )
                                                   )
 BARBARA A. BROOKS,                                )   FINAL ORDER OF GARNISHMENT
                                                   )
                Defendant,                         )
                                                   )
         and                                       )
                                                   )
 SAFELITE SOLUTIONS LLC                            )
                                                   )
                Garnishee.                         )


        A Writ of Continuing Garnishment, directed to Garnishee, has been duly issued and

served upon the Garnishee. Defendant was properly served with the Writ of Continuing

Garnishment and notified of the right to a hearing via regular United States mail, postage

prepaid, sent on May 10, 2018. On May 23, 2018, Defendant filed a Motion/Request for

Hearing with the Court. The United States filed a Response to Request for Hearing May 30,

2018.

        Pursuant to the Writ of Continuing Garnishment, the Garnishee filed an answer on June

25, 2018 stating that at the time of service of the Writ, the Garnishee had possession or control of
personal property belonging to and/or due to the Defendant, and that the Garnishee was indebted

to the Defendant.

       A telephone conference was held on July 23, 2018, and this matter was continued

pending the filing of an amended answer to be filed by Garnishee. On October 30, 2018

Garnishee Safelite Solutions, LLC filed its Amended Answer.

       Having considered the Application, Defendant’s Motion/Request for Hearing, the

Response to Request for Hearing of the United States, the arguments raised at the July 23, 2018

telephonic conference, Garnishee’s Answer of Garnishment, and Garnishee’s Amended Answer

of Garnishment, the Court orders as follows:

       IT IS ORDERED that the Garnishee shall pay within 15 days from the date of this Order

the sum of twenty-five (25) percent of the Defendant’s disposable earnings [as defined in Title

28 U.S.C. §3002(5)] (less any Court ordered child support or alimony payments) and continue

said payments until the debt to the Plaintiff is paid in full or until the Garnishee no longer has

custody, possession or control of any property belonging to the Defendant or until further order

of this Court.

       The Garnishee, will pay said amounts to the U.S. Clerk of Courts, and mail to: U.S.

Courthouse, 801 West Superior Avenue, Room 1-127, Cleveland, Ohio, 44113, and note the

Court case number on each check to ensure the payments are properly credited to the Defendant.

       The current outstanding balance as of November 2, 2018 is $1,668.27.



 11/20/18                                               /s/ James G. Carr
_______________________                                ________________________________
DATE                                                   UNITED STATES DISTRICT JUDGE




                                                  2
